 FEDERATION OF EMPLOYEES UNION, LO()CAL 1027Federation of Employees Union, Local 1027 (EdwardDarden t/a Joseph Darden & Son) and Local332, Laborers' International Union of NorthAmerica. Case 4-CB-4054January 14, 1981DECISION AND ORDERBY MEMBERS PENEI.LO, TRUESDALE, ANDZIMMERMANUpon a charge filed on July 11, 1980, by Local332, Laborers' International Union of North Amer-ica, and duly served on Federation of EmployeesUnion, Local 1027, herein called RespondentUnion, the General Counsel of the National LaborRelations Board, by the Acting Regional Directorfor Region 4, issued a complaint and notice ofhearing on August 19, 1980, against RespondentUnion, alleging that Respondent Union had en-gaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(b)(1)(A) and (2) of the National Labor RelationsAct, as amended. Copies of the charge and thecomplaint and notice of hearing before an adminis-trative law judge were duly served on the partiesto this proceeding. Respondent Union failed to filean answer to the complaint.On November 21, 1980, counsel for the GeneralCounsel filed directly with the Board a "Motionfor Summary Judgment and For the Issuance ofDecision and Order." Subsequently, on December1, 1980, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentfailed to file a response to the Notice To ShowCause and therefore the allegations in the Motionfor Summary Judgment stand uncontroverted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutknowledge, in which case the respondent shallso state, such statement operating as a denial.All allegations in the complaint, if no answer254 NLRB No. 56is filed, or any allegation in the complaint notspecifically denied or explained in an answerfiled, unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to be true and shall beso found by the Board, unless good cause tothe contrary is shown.The complaint and notice of hearing served onRespondent Union herein specifically states that,unless an answer to the complaint is filed within 10days of service thereof, "all of the allegations inthe Complaint shall be deemed to be admitted to betrue and may be so found by the Board." As notedabove, Respondent Union has failed to file ananswer to the complaint and has failed to file a re-sponse to the Notice To Show Cause.Accordingly, under the rule set forth above, nogood cause having been shown for the failure tofile a timely answer, the allegations of the com-plaint are deemed admitted and are found to betrue, and we shall grant the General Counsel'sMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYEREdward Darden t/a Joseph Darden & Son,herein called Darden, is, and has been at all timesmaterial herein, a sole proprietorship, engaged inthe construction business, with a principal office lo-cated in Atlantic City, New Jersey. During theyear preceding issuance of the complaint, Darden,in the course and conduct of its business oper-ations, performed services valued in excess of$50,000 in States other than the State of NewJersey.We find, on the basis of the foregoing, thatDarden is, and has been at all times material herein,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATIONS INVOLVEDFederation of Employees Union, Local 1027, andLocal 332, Laborers' International Union of NorthAmerica, are, and have been at all times materialherein, labor organizations within the meaning ofSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESIn or about the week of May 12, 1980, Respon-dent Union, through its agents, requested Dardento discharge its employee Emanuel Jenkins for non-491 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpayment of dues to Respondent Union. On orabout May 15, 1980, Respondent Union causedDarden to discharge Emanuel Jenkins in accor-dance with the request of Respondent Union de-scribed above, notwithstanding the failure of Re-spondent Union to give Emanuel Jenkins propernotice of his obligation to pay said dues; and at alltimes since May 15, 1980, Darden has failed and re-fused to reinstate Emanuel Jenkins to his former orsubstantially equivalent position of employment.Accordingly, we find that by the aforesaid con-duct Respondent Union has caused, and attemptedto cause, and is causing, and attempting to cause,an employer to discrimnate against its employees inviolation of Section 8(a)(3) of the Act, and Respon-dent Union thereby has been and is engaging inunfair labor practices within the meaning of Sec-tion 8(b)(1)(A) and (2) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent Union set forth insection III, above, occurring in connection withthe operations described in section I, above, have aclose, intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent Union has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(b)(1)(A) and (2) ofthe Act, we shall order it to cease and desist there-from and take affirmative action designed to effec-tuate the policies of the Act.We shall order Respondent Union to notifyDarden, in writing, with a copy to Emanuel Jen-kins, that it withdraws its objections to Darden'semployment of Jenkins and requests it to offer himreinstatement and the restoration of his seniorityand other rights and privileges as they existed onor about May 15, 1980, the date of his discharge.We shall order Respondent Union to make Jen-kins whole for any loss of pay suffered by reasonof the discrimination against him, by payment tohim of a sum of money equal to the amount hewould normally have earned as wages from thedate of his discharge to the date set forth herein-after, less his net earnings during this period. Theloss of earnings shall be computed in the mannerprescribed in F. W. Woolworth Company, 90 NLRB289 (1950), with interest as prescribed in FloridaSteel Corporation, 231 NLRB 651 (1977).1 Respon-I See, generally, Isis Plumbing Heating Co., 1.38 NLRB 716 (1962)dent's backpay liability shall terminate 5 days afterit notifies Darden that it has no objection to Jen-kins' reinstatement, as provided above.CONCLUSIONS OF LAW1. Edward Darden t/a Joseph Darden & Son isan employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Federation of Employees Union, Local 1027,and Local 332, Laborers' International Union ofNorth America, are labor organizations within themeaning of Section 2(5) of the Act.3. By attempting to cause and causing EdwardDarden t/a Joseph Darden & Son to dischargeEmanuel Jenkins for failure to tender periodic dueswithout giving him proper notice of his obligationto pay said dues, Respondent Union has engagedin, and continues to engage in, unfair labor prac-tices within the meaning of Section 8(b)(1)(A) and(2) of the Act.4. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Federation of Employees Union, Local 1027,Newark, New Jersey, its officers, agents, and rep-resentatives, shall:1. Cease and desist from:(a) Causing or attempting to cause EdwardDarden t/a Joseph Darden & Son to discharge orotherwise discriminate against Emanuel Jenkins orany other employees for failure to tender periodicdues without giving them proper notice of theirobligations to pay said dues, in violation of Section8(a)(3) of the Act.(b) In any like or related manner restraining orcoercing employees in the exercise of rights guar-anteed in Section 7 of the Act, except to the extentthat such rights may be affected by an agreementrequiring membership in a labor organization as acondition of employment, as authorized by Section8(a)(3) of the Act.2. Take the following affirmative action, whichthe Board finds will effectuate the policies of theAct:(a) Make Emanuel Jenkins whole for any loss ofpay he may have suffered as a result of the discrim-ination against him in the manner set forth in thesection above entitled "The Remedy."(b) Notify Edward Darden t/a Joseph Darden,in writing, with a copy to Emanuel Jenkins, that itwithdraws its objections to Jenkins' employment492 FEDERATION OF EMPLOYEES UNION, LOCAL 1027and requests the Employer to offer Jenkins rein-statement and the restoration of his full seniorityand other rights and privileges as they existed onor about May 15, 1980, the date of Jenkins' dis-charge.(c) Post at its business office copies of the at-tached notice marked "Appendix."2Copies of saidnotice, on forms provided by the Regional Direc-tor for Region 4, after being duly signed by Re-spondent Union's representative, shall be posted byRespondent Union immediately upon receipt there-of, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to members are customarilyposted. Reasonable steps shall be taken by Respon-dent Union to insure that said notices are not al-tered, defaced, or covered by any other material.(d) Forward a sufficient number of signed copiesof the notice to the Regional Director for Region4, for posting by the Employer at its place of busi-ness in Atlantic City, New Jersey, in places wherenotices to employees are customarily posted, if theEmployer is willing to do so.(e) Notify the Regional Director for Region 4, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of The National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of The United States Court of Appeals Enforcing anOrder of The National Labor Relations Board.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT cause or attempt to causeEdward Darden t/a Joseph Darden & Son todischarge or to otherwise discriminate againstEmanuel Jenkins or any other employee forfailure to tender periodic dues without givingthem proper notice of their obligations to paysaid dues, in violation of Section 8(a)(3) of theAct.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise ofthe rights guaranteed in Section 7 of the Act,except to the extent that such rights may be af-fected by an agreement requiring membershipin a labor organization as a condition of em-ployment.WE WIlil. make Emanuel Jenkins whole forany loss of pay suffered because of the dis-crimination against him, with interest.WE WII.l. notify Edward Darden t/a JospehDarden & Son, in writing, with a copy toEmanuel Jenkins that we withdraw our objec-tions to Jenkins' employment and request Jen-kins' reinstatement and the restoration of hisfull seniority and other rights and privileges asthey existed on or about May 15, 1980, thedate of his discharge.FEDERATION OF EMPLOYEES UNION,LOCAI. 1027493